Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
STATUS OF CLAIMS
This office action is responsive to the amendment filed on 11/08/2021.  As directed by the amendment: claims 1 and 17 have been amended and claims 2 and 10-12 have been canceled.  Thus, claims 1, 3-9, and 13-20 are presently pending in this application.  

REASONS FOR ALLOWANCE
Claims 1, 3-9, and 13-20 are allowed. 
Regarding independent claim 1, the references of Peyman (US Pub No.: 2006/0015180), Gross (US Patent No.: 5,928,283), Lang (US Pub No.: 2002/0120329), Peyman 2 (US Pub No.: 2006/0206206), Shu (US Patent No.: 2004/0148023), Hauger (US Pub No.: 2009/0257065) and Zhang (US Pub No.: 2005/0209692) are seen to be the best combination of art to teach what is presented here.  However, said references do not teach an instance wherein the articulating actuator is adapted such that the first arm pivots around the lever point to form a more acute angle with the second arm when the capsular bag tightens and to move the moveable lens posteriorly towards the second lens as a result or wherein the articulating actuator is adapted such that the first arm pivots around the lever point to form a more obtuse angle with the second arm when the capsular bag relaxes and to move the moveable lens anteriorly towards the first lens as a result. Here, Lang and Peyman 2 are seen as the two closest references that 
With respect to claims 13 and 18, the references of Peyman (US Pub No.: 2006/0015180),  Gross (US Patent No.: 5,928,283), Lang (US Pub No.: 2002/0120329), Peyman (US Pub No.: 2006/0206206), Shu (US Patent No.: 2004/0148023), Hauger (US Pub No.: 2009/0257065) and Zhang (US Pub No.: 2005/0209692) are seen to be the best combination of art to teach the distance to between the center of the moveable lens and the first lens along the axis changes by between 0.1 mm and 0.3 mm, inclusive, in response to a movement of the articulating actuator.  Here, said combination of references above are not seen to teach how much a lens will move based off of the contraction or relaxation of the capsular bag. From here, Sohn (US Pub No.: 2014/0309734) does disclose a movement of between 0.5 and 2.0 mm of a lens via an actuation means in [0505]. This was the range that was found closest to the presented in claim 8, but this range does not cover the range presented therein.  Additionally, while this movement is controlled by a lever mechanism (disclosed as part 50 in [0385], best shown in figure 2B), this lever is seen as being internal to the device as opposed to the lever required in claim 1 that extends from the lens to the capsular bag. As a result, Sohn was not seen as an ideal reference to teach what was in claim 8.  As Sohn was the closest reference to teach the presented range and the cited references (mentioned above) did not teach a range of 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AREN PATEL whose telephone number is (571)272-0144.  The examiner can normally be reached on 7:00 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah C. Edwards can be reached on (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AREN PATEL/Examiner, Art Unit 3774                                                                                                                                                                                                        

/YASHITA SHARMA/Primary Examiner, Art Unit 3774